Citation Nr: 1625695	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  08-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disease or injury, including sinusitis and headaches.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and E. H.



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is now with the New York, New York RO.

In December 2009, the Veteran, sitting at the RO, testified at a hearing before the Board.  A transcript of the hearing is of record.

In May 2012, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's May 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected disability, including sinusitis and headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show any current respiratory disability.

CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in October 2006.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment, post service VA treatment records, lay statements, and VA examination reports.  

The Board also notes that the June 2015 VA examination was in substantial compliance with the Board's May 2012 remand instructions.  The opinion was adequate, as it was predicated on an examination of the Veteran, as well as, consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The examiner considered all of the pertinent evidence of record, and provided a complete rationale for the opinion stated.  

Additionally, all outstanding VA treatment records were obtained.  There is no indication of relevant, outstanding records that would support the Veteran's claim decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided on appeal.  There has been substantial compliance with all duties to notify and assist and to adjudicate the claim would not cause any prejudice to the appellant.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Respiratory Disability

The Veteran contends that he has a current respiratory disability that is related to his service, to include asbestos exposure.

However, the Board finds that the criteria for service connection for a respiratory disability have not been met, because the evidence does not show a current disability.  See Brammer, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The evidence is against a finding of a current respiratory disability.  VA treatment records do not show any diagnosis of a chronic respiratory disorder.  During the December 2009 Board hearing, the Veteran reported having coughing episodes and sore throats.  

The May 2015 VA examiner found, after considering the Veteran's reported symptoms and all pertinent medical evidence, the Veteran did not have a current respiratory disease.  The examiner noted the Veteran's assertion that he suffered from a respiratory disability as a result of asbestosis exposure in service; however, the examiner indicated that the Veteran's VA treatment records did not document such diagnosis on chest x-ray.  He had no symptoms and he was not receiving treatment for asbestosis.  The Veteran's last chest CT in 2014 was normal and failed to show asbestosis on images.  Diagnostic testing revealed findings showing that the trachea was midline; heart and mediastinal contours were within normal limits; the lungs were clear without focal airspace disease, pleural effusions, or CHF; there was no pneumothorax; and the bony thoracic was grossly intact.  Ultimately, no acute pulmonary disease was found.  Pulmonary function testing was also performed which revealed no obstructive and restrictive defect.  The examiner also indicated that the Veteran had no clinical or diagnostic indication of asbestosis.  There is no argument or indication that the Veteran's respiratory condition has changed since the VA examination.  

The Veteran is competent to report his observable symptoms and history, including the onset and timing of respiratory difficulties, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose a specific respiratory condition or the cause of his symptoms, as this requires testing and medical expertise.  Id.  

The Board is also aware that the Veteran was seen in-service for an upper respiratory infection in December 1988.  Yet, while he had a respiratory infection in service, there must be disability resulting from that condition or injury.  See Brammer, 3 Vet. App. 223 (1992).

In sum, the most probative evidence shows that the Veteran does not have a current respiratory disability.  Id.  The preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim for a respiratory disability must be denied.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a respiratory disability is denied.


REMAND

The Veteran asserts entitlement to service connection for sleep apnea as due to service.  In the alternative, the Veteran asserts that he has sleep apnea that is secondary to service-connected disabilities, to include sinusitis and headaches.

Pursuant to the May 2012 Board remand, a June 2015 VA opinion was obtained regarding the Veteran's asserted sleep apnea.  In regards to whether the Veteran's sleep apnea is secondary to service-connected disabilities, the examiner provided the same rationale for each, stating that "there is no documentation of aggravation beyond the natural progression."  The Board finds the opinion is inadequate to determine the issue of aggravation as very little rationale was provided.  Specifically, the Board finds that such language is unclear as to what was meant by the term "documentation" as it appears to imply that medical documentation is required to show aggravation.  The Board also finds that the examiner's "natural progression" language is unclear.

In a memorandum decision, the Court held that service connection on a secondary basis may be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. at 448 (1995).  The Court in Allen explained that aggravation in this context means "any increase in disability," as "distinguished from the more specific form of the term 'aggravation' used in 38 U.S.C. § 1153, . . . which authorizes compensation for an increase in disability resulting from aggravation during service of an injury or disease which existed before service."  Id. at 445, 448-49.  Thus, where secondary aggravation is found, a veteran "shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Id. at 448.  In contrast, whether a non-service-connected condition has "permanently worsened" is germane to the inquiry undertaken when addressing whether a preexisting condition has been aggravated by service.  38 U.S.C.A. § 1153; Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002) (holding that "evidence of temporary flare-ups...alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C.A. § 1153 unless the underlying condition is worsened."); Hunt v. Derwinski, 1 Vet.App. 292, 297 (1991) (holding that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."); see also 38 C.F.R. § 3.306(a) (2015).

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Return the claims file and a copy of this Remand to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, if an addendum opinion will suffice.  The examiner must indicate that the claims file was reviewed in conjunction with the report. 

After review of the record and examination of the Veteran, if deemed necessary by the examiner, the VA examiner is asked to respond to the following: 

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to his military service.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected sinusitis.

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected headaches.

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was aggravated by his service-connected sinusitis.

(d) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was aggravated by his service-connected headaches.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


